DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 38.322 V2.0.0 (2017-12)) in view of CELIK (US 2013/0194933)
Regarding claim 1, 8, 15,   3GPP (3GPP TS 38.322 V2.0.0 (2017-12)) discloses communication device for transmitting radio link control (RLC) protocol data units (PDUs) in a wireless communication system, the communication device comprising: 
a transceiver; at least one processor; and 
at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising: 
constructing, at a RLC layer, RLC PDUs for RLC service data units (SDUs) (3GPP: Page 7, Section 4.2.1, RLC PDUs from the received RLC SDUs); 
submitting, to a medium access control (MAC) layer, some RLC PDUs among the RLC PDUs constructed at the RLC layer (3GPP: Page 8, more than one RLC PDUs are constructed and in an TXOP, the RLC PDUs is submitted to the MAC layer), where the RLC PDUs submitted to the MAC layer comprise a first RLC PDU that contains either a not previously transmitted RLC SDU or an RLC SDU segment containing a not previously transmitted byte segment, and has a poll to trigger status reporting at a receiving device (3GPP: Page 19, not previously transmitted RLC SDU or containing a not previously transmitted by segment); 
starting a poll retransmission timer based on submitting, to the MAC layer, the first RLC PDU having the poll (3GPP: Page 19, a t-PollRetransmit is started upon submitting the AMD PDU to the lower (MAC) layer); 
transmitting, to the receiving side, the RLC PDUs submitted to the MAC layer based on (i) expiration of the poll retransmission timer, and (ii) a state in which no new RLC SDU can be transmitted: selecting an RLC SDU for retransmission (3GPP: Page 20, upon expiration, the RLC PDU is transmitted to the receiving side); 
constructing a second RLC PDU that comprises the selected RLC SDU; and transmitting the second RLC PDU comprising the selected RLC SDU, wherein selecting the RLC SDU for retransmission comprises: selecting, for retransmission, an RLC SDU with a high sequence number (SN) among SNs of RLC SDUs included in the RLC PDUs submitted to the MAC layer (3GPP: Pages 20, select an RLC SDU with a highest SN i.e. the sequence number TX_Next-1 for transmission and construct the AMD PDU based on the selected RLC SDU).
3GPP remains silent regarding the sequence number (SN) being the highest sequence number.
However, CELIK (US 2013/0194933) discloses the sequence number (SN) being the highest sequence number (CELIK: ¶71, ¶73, the SNs of the multiple unacknowledged data units).
A person of ordinary skill in the art working with the invention of 3GPP would have been motivated to use the teachings of CELIK as it provides a way to avoid stalling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP with teachings of CELIK in order to reduce stalling (¶73)


Regarding claim 2, 9, 16, 3GPP modified by CELIK discloses a communication device according to claim 1, wherein constructing the second RLC PDU comprises: including the poll into the second RLC PDU (3GPP: Page 20, include the poll in the constructed AMD PDU).


Regarding claim 4, 11, 3GPP modified by CELIK discloses communication device according to claim 1, wherein the operations further comprise: constructing a MAC PDU comprising the RLC PDUs submitted to the MAC layer; and transmitting, in a transmission opportunity, the MAC PDU (CELIK: ¶27, multiple RLC PDUs are included in a MAC PDU to be transmitted over physical channels).

Regarding claim 5, 12, 18, 3GPP modified by CELIK discloses communication device according to claim 1, wherein the highest SN among the SNs of the RLC SDUs submitted to the MAC layer is smaller than a highest SN among SNs of the RLC SDUs included in the RLC PDUs constructed at the RLC layer (3GPP: Page 16, Page 8, the latest AMD PDU constructed has higher SN than the AMD PDU submitted to the MAC layer/lower layer ).

Regarding claim 6, 19, 3GPP modified by CELIK discloses communication device according to claim 1, wherein the RLC PDUs submitted to the MAC layer is submitted to the MAC layer in response to a notification of a transmission opportunity from the MAC layer in a state in which the RLC PDUs submitted to the MAC layer comprise more than one RLC PDU having the poll (3GPP: Page 8, Page 19, based on a transmission opportunity, more than one RLC PDUs are submitted to the MAC layer; AMD PDU including poll), and the operations further comprise: setting a second state variable to a highest SN among SNs of the more than one RLC PDU having the poll based on submitting the more than one RLC PDU having the poll for the transmission opportunity (3GPP: Page 30, highest SN  among SNs of the AMD PDUs, each AMD PDU having the poll).

Claim 3, 10, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TS 38.322 V2.0.0 (2017-12)) modified by CELIK as applied to claim 1/7/13 above, further in view of TSAI et al (US 2018/0324641)
Regarding claim 3, 9, 17, 3GPP modified by CELIK discloses communication device/processing device/method according to claim 1/7/13, wherein the operations further comprise: 
setting a state variable to a highest SN among SNs of the M RLC PDUs, wherein the state variable holds an SN that is to be assigned for a newly generated RLC PDU, and wherein the state variable is updated whenever an RLC PDU, which includes an RLC SDU or a last segment of an RLC SDU, is constructed with an SN that is equal to the state variable (CELIK: ¶44-45, ¶56, in at least one scenario, VT(S) is equal to 5 which is the highest SN of the M RLC PDUs i.e. M being 6 and the 6th PDU having the SN = 5; VT(S) is a state variable that is incremented whenever an RLC PDU with an SN equal to the VT(S) is constructed and submitted to the lower layer)
3GPP modified by CELIK remains silent regarding setting the state variable to 1+highest SN among the SNs of M RLC PDUs.
However, TSAI et al (US 2018/0324641) discloses setting the state variable to 1+highest SN among the SNs of M RLC PDUs (TSAI: ¶724, VT(S) is set with a value of the SN of the RLC PDU to be created/generated i.e. a value “1” more/higher than the SN of the latest generated/created RLC PDU).
A person of ordinary skill in the art working with the invention of 3GPP modified by CELIK would have been motivated to use the teachings of TSAI as it provides a standard state variable used in 3GPP based systems thereby improving interoperability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of 3GPP modified by CELIK with teachings of TSAI in order to improve operability.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-6, 8-13, 15-19 of U.S. Patent No. 10,869,361. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, of application claim all that is recited in claim 1-6, 8-13, 15-19 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).
Claim 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,277,502. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-20, of application claim all that is recited in claim 1-20 of the patent. An omission of an element and its functions is obvious variation if the function of the element is not desired (Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989)) (See MPEP, 2144.04 (ll)(a)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461